Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20150318246 A1).
Regarding independent claim 1, Yu discloses a package (Fig. 46), comprising: an integrated circuit (4400), comprising: a first chip (4302D, see annotated figure below) comprising a semiconductor substrate ([0017] “semiconductor”); a second chip (4302B) and a third chip (4302C) disposed side by side on the first chip, wherein the second chip and the third chip are bonded to the first chip; and a fourth chip (4302A) bonded to at least one of the second chip and the third chip.
Yu fails to illustrate in Fig. 46 the second and third chip are hybrid bonded to the first chip; the fourth chip is fusion bonded to at least one of the second chip and the third chip.  However, Yu does disclose alternate predictable solutions for bonding chips.  These predictable solutions for bonding chips include oxide bonding, hybrid bonding, fusion bonding, and via-last bonding ([0015]).  Since Yu Fig. 46 illustrates chips bonded using via-last (4306), a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for bonding chips.  More specifically, bonding Yu’s second and 
Illustrated below is a marked and annotated figure of Fig. 46 of Yu.

    PNG
    media_image1.png
    401
    590
    media_image1.png
    Greyscale

Regarding claim 3, Yu as applied to claim 1 discloses a package (Fig. 46), wherein the fourth chip is stacked on and fusion bonded to both of the second chip and the third chip, and a 
Regarding claim 5, Yu as applied to claim 1 discloses a package (Fig. 46), wherein the first chip further comprises a plurality of through semiconductor vias (TSV) embedded therein (4306 through 4302D).
Regarding claim 6, Yu as applied to claim 1 discloses a package (Fig. 46), wherein the integrated circuit further comprises an insulating encapsulant (4304) laterally encapsulating the second chip and the third chip.
Regarding claim 8, Yu as applied to claims 1 and 6 discloses a package (Fig. 46), wherein the integrated circuit further comprises a plurality of through insulating vias (TIV) (4306 through 4304) penetrating through the insulating encapsulant.
Regarding claim 10, Yu as applied to claim 1 discloses a package (Fig. 46), further comprising: a circuit substrate (4502; [0081] “substrate”), wherein the integrated circuit is disposed on and electrically connected to the circuit substrate; and an underfill (UF), wherein at least a portion of the underfill is located between the integrated circuit and the circuit substrate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Wu (US 9048233 B2, from IDS).
Regarding claim 4, Yu as applied to claim 1 discloses a fourth chip.
Yu fails to explicitly teach the fourth chip is a dummy chip.  However, Yu does disclose the chips within the package may functionally vary ([0079] “various dies”).  Yu further illustrates in Fig. 46 the fourth chip is interconnected to the second and third chips.  Wu teaches a package in the same field of endeavor (Fig. 1) with a fourth chip (113) interconnected to second .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Hung (US 20170365587 A1).
Regarding claim 9, Yu as applied to claim 1 discloses a package (Fig. 46), further comprising: a plurality of conductive structures (4306 through 4304); an encapsulant (4102) laterally encapsulating the integrated circuit and the conductive structures; a redistribution structure (4310) disposed on the integrated circuit, the encapsulant, and the conductive structures, wherein the redistribution structure is electrically connected to the integrated circuit and the conductive structures; and a plurality of conductive terminals (4312) disposed on the redistribution structure.
Yu fails to teach conductive structures surrounding the integrated circuit.  However, Yu does illustrate a plurality of chip layers (layer with 4310, layer with 4302D, layer with 4302B and 4302C, layer with 4302A) interconnected with laterally encapsulated conductive structures 
Hung (Fig. 1) teaches a package comprising stacked levels (102, 101) each containing a plurality of chips (131, 133, 135, 121, 123, 125).  Hung further teaches a known technique for interconnecting these stacked levels using conductive structures (130).  One of ordinary skill in the art would have recognized applying the known technique of providing multiple levels of stacked chips as taught by Hung, on the package of Yu, would have predictable results because this package arrangement is taught by Hung.  More specifically, providing the package of Yu in place of the bottom layer of Hung (102), with the conductive structures of Hung connected to the redistribution structure of Yu (Yu; Fig. 46; 4310) and encapsulated by the encapsulation of Yu (4102).  Doing so would arrive at the claimed conductive structures surrounding the integrated circuit.  As noted above, Yu provides a clear teaching to motivate one to stack and interconnect levels of chips in that it may increase integration density.  Therefore the claimed conductive structures would have been obvious because they would increase integration density.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hung.
Regarding independent claim 11, Wu discloses a package (Fig. 3), comprising: a first chip (319) having a plurality of through semiconductor (Column 4, Line 17; “semiconductor”) vias embedded therein (Column 5, Line 10; “via plugs”); a second chip (320), stacked on and bonded to the first chip, wherein the second chip is located within a span of the first chip; a third chip (330) electrically connected to the first chip; a fourth chip (313), wherein the fourth chip is a dummy chip (Column 3, Lines 33-34; 313 being inclusive within 310; “substantially free from 
Wu fails to teach the second chip is hybrid bonded to the first chip.  Hung (Fig. 1) teaches a package with chips bonded to other chips and further teaches chips bonded by microbumps, fusion bonding, and hybrid bonding ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wu package by incorporating the teachings of Hung to have chips bonded by hybrid bonding.  More specifically, Hung’s hybrid bonding would be used to bond Wu’s first chip and second chip.  Doing so would arrive at the claimed second chip hybrid bonded to the first chip.  Hung provides a clear teaching to motivate one to modify the chip bonding of Wu in that it may eliminate the need to perform the manufacturing step of forming microbumps, thus reducing manufacturing errors and costs ([0018]).
Wu fails to teach a plurality of conductive structures surrounding the first chip, the second chip, the third chip, and the fourth chip.  However, Wu does teach conductive structures functioning to interconnect stacked chips (Fig. 3; 315c).  Wu further teaches chip stacking is a recognized solution to the design need to increase integration density (Column 1, Lines 37-54).
Hung (Fig. 1) teaches a package comprising stacked levels (102, 101) each containing a plurality of chips (131, 133, 135, 121, 123, 125).  Hung further teaches a known technique for interconnecting these stacked levels using conductive structures (130).  One of ordinary skill in the art would have recognized applying the known technique of providing multiple levels of stacked chips as taught by Hung, on the package of Wu, would have predictable results because 
Illustrated below is a marked and annotated figure of Fig. 3 of Wu.

    PNG
    media_image2.png
    389
    718
    media_image2.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 1 of Hung.

    PNG
    media_image3.png
    482
    717
    media_image3.png
    Greyscale

Regarding claim 12, Wu in view of Hung as applied to claim 11 discloses a package (Wu; Fig. 3), wherein the first chip has a first surface and a second surface opposite to the first surface, the second chip and the third chip are disposed side by side on the first surface of the first chip, the fourth chip is disposed on the second surface of the first chip, and the second chip, the third chip, and the fourth chip are hybrid bonded to the first chip (Hung; [0018] “hybrid bonding”).
Regarding claim 13, Wu in view of Hung as applied to claim 11 discloses a package (Wu; Fig. 3), wherein the fourth chip comprises a plurality of TSVs (315a, 315b) embedded therein, and the TSVs of the first chip are connected to the TSVs of the fourth chip (Column 5, Lines 4-8).
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/28/2021, with respect to the rejection(s) of claim(s) 1, 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments.
Applicant argues:
Applicant argues that Chen fails to disclose “a first chip comprising a semiconductor substrate” recited in the amended claim 1.
Examiner’s reply:
The examiner agrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Chen explicitly discloses the first chip does not comprise a semiconductor substrate.
Applicant argues:
Applicant argues that Chen ‘212 fails to disclose “the second chip is located within a span of the first chip.” recited in the amended claim 11.
Examiner’s reply:
The examiner agrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Chen ‘212 illustrates the second chip overhanging the first chip, thus the second chip is not located within a span of the first chip.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817